Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 02/24/2021 have been fully considered but they are not persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention therefore one of ordinary skill in the art would not have been motivated to modify the primary reference of Crook in view of the secondary reference Chen to arrive at the claimed limitation. It is noted that the features upon which applicant relies (i.e.,  sufficiently cool for the aerosol-generating article to be disposed of) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant further argues that Chen does not teach or suggest that a thermal indicator comprising a reversible thermochromics material on an outer surface of an aerosol-generating article downstream of a combustible carbonaceous heat source and that providing visual clues when an electric heater should be turned off and to start smoking when an electric heater should be turned on is not the same as providing a visual indication to a user, Examiner asserts that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The primary reference Crook teaches thermal indicator (thermochromics inks [0149]) provided on an outer surface of The ink may be applied on the overwrap at appropriate locations determined based on the design of the cigarette [0149]) downstream of the combustible carbonaceous heat source (see Figure 1) and the secondary reference Chen discloses heating the ink passing through the outer surface while reaching a temperature required for discoloration (equivalent to the first switching temperature), turns rosy (equivalent to a first reversible visible color change), when the consumer closes the electrically heated smokeless cigarette switch, the rosy color of the outer surface of the heating head disappears (a color change from rosy to colorless corresponds to a second reversible visible color change), and the reversible thermochromic ink has a color change temperature of 75 ° C (falling within the range of the first switching temperature below 80 ° C). Since the temperature of the heating head drops after closing the switch of an electrically heated smokeless cigarette is well known in the art, it is implicitly disclosed that the temperature of the heating head after closing of the switch therefore reading on the limitation of the second switching temperature is less than or equal to the first switching temperature), resulting in the disappearance of a rosy color on the outer surface of the heating head [0025]. Therefore the combination of the references teaches a thermal indicator comprising a reversible thermochromics material on an outer surface of an aerosol-generating article downstream of a combustible carbonaceous heat source and providing a visual indication to a user thereby reading on the claimed limitation. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-27 are rejected under 35 U.S.C. 103 as being unpatentable over Crooks et al. (US 2015/0201670) in view of Chen (CN203618776).
Regarding claim 16-17, Crooks teaches an aerosol generating article 10, comprising: 
a combustible carbonaceous heat source 40; 
an aerosol-forming substrate 51; 
a thermal indicator (thermochromics inks [0149]) provided on an outer surface of the aerosol-generating article (The ink may be applied on the overwrap at appropriate locations determined based on the design of the cigarette [0149]) downstream of the combustible carbonaceous heat source (see Figure 1). Crooks does not explicitly teach the thermal indicator comprising at least one reversible thermochromic material that undergoes a first reversible visible colour change when a temperature of the thermal indicator rises to a first switching temperature and a second reversible visible colour change when a temperature of the thermal indicator falls to a second switching temperature, wherein the first switching temperature is below about 80°C, between 
 Chen teaches a new electrically heated smokeless cigarette heat head [0005], comprising:  outside the heater with a first reversible temperature change ink layer 5, adopting reversible heat-sensitive color-developing ink [0025], when the heater of the electrically heated smokeless cigarette reaches a suitable temperature for smoking, heating the ink passing through the outer surface while reaching a temperature required for discoloration (equivalent to the first switching temperature), turns rosy (equivalent to a first reversible visible color change), when the consumer closes the electrically heated smokeless cigarette switch, the rosy color of the outer surface of the heating head disappears (a color change from rosy to colorless corresponds to a second reversible visible color change), and the reversible thermochromic ink has a color change temperature of 75 ° C (falling within the range of the first switching temperature below 80 ° C). Since the temperature of the heating head drops after closing the switch of an electrically heated smokeless cigarette is well known in the art, it is implicitly disclosed that the temperature of the heating head after closing of the switch therefore reading on the limitation of the second switching temperature is less than or equal to the first switching temperature), resulting in the disappearance of a rosy color on the outer surface of the heating head [0025]. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the invention of Crooks to use at least one reversible thermochromic material as a thermal indicator in order to indicate change in temperature of an aerosol-generating article and to determine when the aerosol generating 
Regarding claim 18-20, Crooks in view of Chen hereinafter modified Crooks does not explicitly teach the first switching temperature is between about 30°C and about 60°C or the second switching temperature is between about 5°C and about 12°C or 3°C and about 15°C between lower than the first switching temperature. However Chen discloses the discoloration temperature is 75 ° C [0025] and since the second switching temperature is the temperature at which the combustible carbonaceous heat source is extinguished and cooled, the second switching temperature must necessarily be lower than the first switching temperature reached after continued heating of the heat source. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have optimized the invention of modified Crooks to correspond with that of the claimed invention because wherein the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (See MPEP § 2144.05II (A)).
Regarding claim 21, Chen discloses the at least one reversible thermochromic material undergoes the first reversible visible colour change from a coloured state to a substantially colourless state when the temperature of the thermal indicator rises to the first switching temperature and undergoes the second reversible visible colour change from the substantially colourless state to the coloured state when the temperature of the thermal indicator falls to the second switching temperature [0028].
Regarding claim 22, Crooks teaches wherein a position of the thermal indicator and the second switching temperature are such that the second reversible visible colour change of the a reversible ink in the region of the heat generation segment which undergoes a reversible color change at 100°C [0149].
Regarding claim 23, Crooks teaches wherein the at least one reversible thermochromic material comprises a leuco dye (Both reversible and irreversible thermochromics inks containing a suitable leuco-dye, [0149]).
Regarding claim 24, Crooks teaches reversible and irreversible thermochromics inks containing a suitable leuco-dye and other wrapping materials to provide visual cues can be applied to the overwrap [0149].  Therefore it is implicitly teaching “thermal indicator further comprises at least one non-thermochromic coloured material”.
Regarding claim 25, Crooks teaches wherein the aerosol-forming substrate is downstream of the combustible carbonaceous heat source and the thermal indicator is provided on an outer surface of the aerosol-generating article downstream of the aerosol-forming substrate (fig. 1).
Regarding claim 26-27, modified Crooks does not explicitly disclose the position of the thermal indicator with relative to the combustible carbonaceous heat source. However the position of the heat indicator downstream of the combustible carbonaceous heat source is a result effective variable because it would facilitate the user’s knowledge of the real-time temperature of the aerosol generating article by visual indication. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have optimized the invention of modified Crooks to correspond with that of the . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER KESSIE whose telephone number is (571)272-7739.  The examiner can normally be reached on Monday - Thursday 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER A KESSIE/Examiner, Art Unit 1747

/ERIC YAARY/Examiner, Art Unit 1747